Title: To Thomas Jefferson from William Duane, 17 January 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir, 
                     Phila 17. Jan 1808
                  
                  I think it my duty to enclose the letter herewith sent. I have cut the name of the person and his place of residence out, only in obedience to an injunction made to me repeatedly not to let his name be known as my correspondent.
                  He is a man of unquestionable integrity, and is sufficently wealthy to be above all temptations to forfeit his character for worldly motives; he has sent collections of Books to be deposited in our public libraries, at his own expence, and became my correspondent wholly on account of his opinion of the Aurora, and the attachment which he feels towards your political fame and measures. I thought it necessary to say thus much of the writer, whose name I would give to you alone, because I am sure he would not object but I do not send it, to guard against any accidents that might befal it in the way to you
                  I have procured all the Information practicable concerning the mine of Zinc on Perkiomin (22 miles from this city) which with Speciments of the ores, I shall give to Capt. C. Irvine to forward to the Secty at War. I need not urge to you the value of Zinc, if a large quantity of brass artillery are to be cast.
                  There is no information of any kind here worthy troubling you with—
                  I am respected Sir yrs
                  
                     Wm Duane 
                     
                  
               